Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/21 has been entered.
 
Rejection Withdrawn

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 were rejected under 35 U.S.C. 102a1 as being anticipated by Xie et al. (BioRxiv 1/29/18, https://doi.org/10.1101/255638).
Applicant amended the claims to recite the ratio of the parts being 5:1, and the references teaches using 4:2:3 ratio giving net 4:5 of the parts. 

Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims require function but do not provide the structure that provides the function. 
Example 1 describes a system comprising a non-homologous carrier used to make the vector functionally monomeric as well as using a certain structure for the components of the vector used. 
	While the method of using the vector system desires the functional outcome as claimed, the claims do not recite how the function is obtained. 
The art shows that recombination is a problem with lentivirus in single cell perturbation assays (Xie et al., BioRxiv 1/29/18, https://doi.org/10.1101/255638, abstract).  
Neither the working examples nor the state of the art demonstrate reduced recombination activity, or template switching activity, or multiple integration activity, with a lentivirus or retrovirus comprising the scope structural attributes recited in the claims as amended. 
Applicant argues that rejections do not apply after restating the rejection of record and requests the rejections be withdrawn.
Applicant’s arguments have been fully considered and not found persuasive. 
Applicant presents one argument for both 112a rejections even though only referring to the WD and not the referring to the scope of enablement. But uses the word “rejections”. 
The claims are drawn to a system “wherein the system has reduced recombination activity, or template switching activity, or multiple integration activity, as compared to a non-engineered counterpart (claim 1). 

Applicant has not pointed out anything beyond the one example.
The rejection is maintained.
Claims 1-4, 8, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims require reduced recombination activity, reduced hairpin or dimerization, and a polynucleotide encoding an overexpressed gene.
The claims require function but do not provide the structure that provides the function. 
Neither the working examples nor the state of the art demonstrate reduced recombination activity, or template switching activity, or multiple integration activity, with a lentivirus or retrovirus comprising the scope structural attributes recited in the claims as amended.	
While the method of using the vector system desires the functional outcome as claimed, the claims do not recite how the function is obtained. 
The art shows that recombination is a problem with lentivirus in single cell perturbation assays (Xie et al., BioRxiv 1/29/18, https://doi.org/10.1101/255638, abstract).  

In Example 1, applicant has not described how to obtain the functions as claimed with the new limitation of 5:1 ratio. Neither the working examples nor the state of the art demonstrate reduced recombination activity, or template switching activity, or multiple integration activity, with a lentivirus or retrovirus comprising the instant structural attributes claimed. 
Thus, it would require undue experimentation to make the invention as claimed.
Applicant does not provide specific additional remarks about this rejection. 
Applicant’s arguments have been fully considered and not found persuasive. 
Applicant appears present the same argument for both 112a rejections.
Applicant has not pointed out any specific errors in the rejection of record. 
Applicant has not shown how the new limitation overcomes the problems in the prior art or how the new limitation results in the reduced recombination activity, or template switching activity, or multiple integration activity as claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648